DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 04/27/2021, with respect to claims 1, 3-4 and 6-11 have been fully considered and are persuasive.  The rejection of claims 1,3-4 and 6-11 has been withdrawn. 
Examiner acknowledges claims 2-5 are cancelled.

Allowable Subject Matter
Claims 1, 3-4 and 6-11 are allowed.
Claims 1, 3-4 and 6-11 are allowed because the prior art does not teach or disclose a printing apparatus having a second frictional coefficient greater than a first frictional coefficient and a third frictional coefficient, a first frictional coefficient being a frictional coefficient between a shaft member and a static electricity eliminating material, a second frictional force being a frictional coefficient between the static electricity eliminating material and a spacer, and a third frictional force being a frictional coefficient between the spacer and a second surface.  It is this combination of limitations, in combination with the other features and limitations of claim 1 that makes this claim allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853